Case: 13-60610      Document: 00512658217         Page: 1    Date Filed: 06/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-60610                                FILED
                                  Summary Calendar                          June 10, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
MARTHA VALDEZ-GOMEZ,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 237 571


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Martha Valdez-Gomez, a native and citizen of Mexico, seeks a petition
for review of the order of the Board of Immigration Appeals (BIA) affirming
the immigration judge’s (IJ) denial of her application for cancellation of
removal pursuant to 8 U.S.C. § 1229b. She asserts that the BIA abused its
discretion in agreeing with the IJ’s hardship determination regarding the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60610     Document: 00512658217    Page: 2   Date Filed: 06/10/2014


                                 No. 13-60610

effect that her removal would have on her children who are United States
citizens.
      We generally review only the BIA’s decision except to the extent that the
IJ’s decision influences the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir.
2007).      With respect to the determination that Gomez-Valdez failed to
demonstrate that her children would suffer an “exceptional and extremely
unusual hardship” as required under § 1229b(b)(1), Gomez-Valdez does not
raise any constitutional issues or purely legal questions, and her argument
amounts to little more than a disagreement with the weighing and
consideration of the relevant factors by the IJ and the BIA; therefore, we lack
jurisdiction to review this purely discretionary decision.       See 8 U.S.C.
§ 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007); Bravo v.
Ashcroft, 341 F.3d 590, 593 (5th Cir. 2003). Accordingly, we DISMISS Valdez-
Gomez’s petition for review for WANT OF JURISDICTION.




                                       2